08/10/2017
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                                June 29, 2017 Session

        FREDERICK COPELAND v. HEALTHSOUTH/METHODIST
             REHABILITATION HOSPITAL, LP, ET AL.

                  Appeal from the Circuit Court for Shelby County
                    No. CT-000196-16 Rhynette N. Hurd, Judge
                     ___________________________________

                          No. W2016-02499-COA-R3-CV
                      ___________________________________


This is an appeal from the grant of summary judgment in favor of Appellee. Following
Appellant’s knee surgery, Appellee provided Appellant transportation, by wheelchair
van, from the rehabilitation hospital to a follow-up appointment with his surgeon. Prior
to transport, Appellant signed an exculpatory agreement, releasing Appellee from all
claims of ordinary negligence. Appellant was injured when he fell while trying to enter
the van and filed suit against Appellee for negligence. The trial court granted summary
judgment in favor of Appellee, finding that the exculpatory agreement was enforceable.
Discerning no error, we affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Affirmed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and BRANDON O. GIBSON, J., joined.

Donald K. Vowell, Knoxville, Tennessee, David E. Gordon and Erin L. Hillyard,
Memphis, Tennessee, for the appellant, Frederick Copeland.

Diana M. Comes, Memphis, Tennessee, for the appellee, MedicOne Medical Response
Delta Region, Inc.


                                      OPINION

                                    I. Background

      On December 2, 2014, Appellant Frederick Copeland, who was 77 years old at the
time, was an inpatient at HealthSouth/Methodist Rehabilitation Hospital, LP
(“HealthSouth”), in Memphis, where he was recuperating from total knee replacement.
Mr. Copeland had a follow-up appointment scheduled with his orthopedic surgeon that
day, and HealthSouth arranged for MedicOne Medical Response Delta Region, Inc.
(“MedicOne,” or “Appellee”) to transport Mr. Copeland to the appointment and back to
the rehabilitation facility. After the appointment, Mr. Copeland was injured when he fell
while getting back into the MedicOne transport van. Prior to transport, Mr. Copeland
signed a Wheelchair Van/Transportation Run Report (“Run Report”), in which he
acknowledged that “MedicOne . . . is NOT covered by Medicare or Medicaid. MedicOne
wheelchair vans are not an ambulance and no care will be given by the MedicOne
Technician.” Prior to transport, Mr. Copeland also signed a Wheelchair Van
Transportation Agreement (“Agreement”). The Agreement, which was between
MedicOne and Mr. Copeland, stated that it was for “transportation” services. In addition,
the Agreement acknowledged that “there are inherent risks associated with such
transportation which pose a risk of harm or injury.” Furthermore, the Agreement stated
that Client, i.e., Mr. Copeland “SPECIFICALLY RELEASES AND FOREVER
DISCHARGES MEDICONE RELATED PARTIES FROM ANY AND ALL CLAIMS
ARISING DIRECTLY OR INDIRECTLY FROM OR AS A RESULT OF THE
NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT)
OF MEDIC ONE RELATED PARTIES.”

       On January 19, 2016, Mr. Copeland filed a complaint against HealthSouth and
MedicOne, alleging that MedicOne was negligent in failing to: (1) “exercise reasonable
and ordinary care in the transportation of [Appellant] to and from his medical
appointment;” (2) “assist [Appellant] in his entry and exit of the medical transportation
vehicle;” (3) “meet the standard of care required of medical transportation drivers in the
transfer of patients to and from a medical transportation vehicle;” and (4) “train the
particular driver in the proper transfer of patients to and from a medical transportation
vehicle.” Concerning HealthSouth’s alleged liability, Mr. Copeland averred that
“MedicOne was contracted by HealthSouth to provide transportation to [Appellant]. All
of the allegations of negligence against MedicOne are, therefore, made against
HealthSouth on the basis of agency and the doctrine of respondeat superior.”

        On February 26, 2016, MedicOne filed a motion to dismiss or, alternatively, for
summary judgment, arguing, inter alia, that Mr. Copeland had signed the Agreement,
which contained a release and waiver of all claims of ordinary negligence against
MedicOne. Based on this Agreement, and the doctrine of express assumption of the risk,
MedicOne argued that Mr. Copeland could not recover. On April 7, 2016, Mr. Copeland
filed a response, arguing that the release and waiver provision in the Agreement was an
unconscionable adhesion agreement; alternatively, Mr. Copeland argued that the
Agreement was one for professional services and should be invalidated.


                                          -2-
        At the hearing on MedicOne’s motion, Mr. Copeland argued that the services
provided were medical services, not merely transportation services, and that the Olson v.
Molzen formula for determining whether exculpatory clauses were invalid as against
public policy applied, see discussion infra.         Mr. Copeland also reiterated his
unconscionable adhesion argument. The trial court was unpersuaded by Mr. Copeland’s
argument and granted MedicOne’s motion for summary judgment by order of November
7, 2016. Thereafter, HealthSouth filed a Tennessee Rule of Civil Procedure 12.02(6)
motion to dismiss the complaint, arguing that it could not be held liable for Mr.
Copeland’s injuries in view of the fact that MedicOne had been dismissed from the
lawsuit. The record does not contain an adjudicatory order on HealthSouth’s motion;
however, the November 7, 2016 order granting summary judgment contains Tennessee
Rule of Civil Procedure 54.02 language. Thus, it appears that the order appealed is final
so as to confer jurisdiction on this Court. HealthSouth is not a party to this appeal.

                                        II. Issues

       Mr. Copeland’s brief lists 14 issues; however, it appears that Appellee’s statement
of the issue is a more accurate reflection of the appeal. Restated slightly, Appellee’s
statement of the issue is:

      Whether the trial court erred in granting summary judgment in favor of
      Appellee on its finding that the Wheelchair Van Transportation Agreement
      between MedicOne and Mr. Copeland contained an enforceable
      exculpatory clause barring Appellant’s claim for ordinary negligence.

                            III. Standard of Review

       A trial court’s decision to grant a motion for summary judgment presents a
question of law. Therefore, our review is de novo with no presumption of correctness
afforded to the trial court’s determination. Bain v. Wells, 936 S.W.2d 816, 622 (Tenn.
1997). This Court must make a fresh determination that all requirements of Tennessee
Rule of Civil Procedure 56 have been satisfied. Abshure v. Methodist Healthcare–
Memphis Hosps., 325 S.W.3d 98, 103 (Tenn. 2010). When a motion for summary
judgment is made, the moving party has the burden of showing that “there is no genuine
issue of material fact and the moving party is entitled to judgment as a matter of law.”
Tenn. R. Civ. P. 56.04. According to the Tennessee General Assembly:

      In motions for summary judgment in any civil action in Tennessee, the
      moving party who does not bear the burden of proof at trial shall prevail on
      its motion for summary judgment if it:

      1) Submits affirmative evidence that negates an essential element of the
      nonmoving party's claim; or
                                        -3-
       2) Demonstrates to the court that the nonmoving party's evidence is
       insufficient to establish an essential element of the nonmoving party's
       claim.

Tenn. Code Ann. § 20-16-101. Furthermore,

       “[w]hen a motion for summary judgment is made [and] ... supported as
       provided in [Tennessee Rule 56],” to survive summary judgment, the
       nonmoving party “may not rest upon the mere allegations or denials of [its]
       pleading,” but must respond, and by affidavits or one of the other means
       provided in Tennessee Rule 56, “set forth specific facts” at the summary
       judgment stage “showing that there is a genuine issue for trial.” Tenn. R.
       Civ. P. 56.06. The nonmoving party “must do more than simply show that
       there is some metaphysical doubt as to the material facts.” Matsushita
       Elec. Indus. Co., [Ltd. v. Zenith Radio Corp.], 475 U.S. [574,] 586, 106 S.
       Ct. 1348 [(1986)]. The nonmoving party must demonstrate the existence of
       specific facts in the record which could lead a rational trier of fact to find in
       favor of the nonmoving party.

Rye v. Women's Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 265 (Tenn. 2015).

                                        IV. Analysis

       The gravamen of Appellant’s appeal lies in the resolution of the question of
whether the exculpatory clause, in the Agreement, can be enforced so as to bar
Appellant’s recovery for the alleged negligence of MedicOne and/or its employee. There
is no dispute that Mr. Copeland signed the Run Report and the Agreement. As set out
above, the language used in these documents is not ambiguous. The Run Report clearly
states that “no care will be given by the MedicOne Technician.” The Agreement
definitively states that Mr. Copeland releases “MedicOne related parties from any and all
claims arising directly or indirectly from or as a result of the negligence . . . of MedicOne
related parties.” As the Tennessee Supreme Court has explained:

       It is well settled in this State that parties may contract that one shall not be
       liable for his negligence to another but that such other shall assume the risk
       incident to such negligence.... Further, it is not necessary that the word
       ‘negligence’ appear in the exculpatory clause and the public policy of
       Tennessee favors freedom to contract against liability for negligence.

Empress Health and Beauty Spa, Inc. v. Turner, 503 S.W.2d 188 (Tenn. 1973). In
arguing that the exculpatory clause is not enforceable, Mr. Copeland relies on the
Tennessee Supreme Court case of Olson v. Molzen, 558 S.W.2d 429 (Tenn. 1977),
                                        -4-
wherein the Court held that certain relationships required greater responsibility which
would render such a release “obnoxious.” Id. at 430. The Olson Court adopted the
opinion of the California Supreme Court in Tunkl v. Regents of University of California,
60 Cal. 2d 92, 32 Cal. Rptr. 33, 383 P.2d 441 (Ca. 1963), which held that where the public
interest would be affected by an exculpatory provision, such provision could be held
invalid. Id. at 431. In Olson, the Court adopted the six criteria set forth in Tunkl as
useful in determining when an exculpatory provision should be held invalid as contrary to
public policy. These criteria are:

      (a.) It concerns a business of a type generally thought suitable for public
      regulation.
      (b.) The party seeking exculpation is engaged in performing a service of
      great importance to the public, which is often a matter of practical necessity
      for some members of the public.
      (c.) The party holds himself out as willing to perform this service for any
      member of the public who seeks it, or at least for any member coming
      within certain established standards.
      (d.) As a result of the essential nature of the service, in the economic setting
      of the transaction, the party invoking exculpation possesses a decisive
      advantage of bargaining strength against any member of the public who
      seeks his services.
      (e.) In exercising a superior bargaining power the party confronts the public
      with a standardized adhesion contract of exculpation, and makes no
      provision whereby a purchaser may pay additional reasonable fees and
      obtain protection against negligence.
      (f.) Finally, as a result of the transaction, the person or property of the
      purchaser is placed under the control of the seller, subject to the risk of
      carelessness by the seller or his agents.


Olson, 558 S.W.2d at 431. Applying the foregoing factors, the Olson Court invalidated a
contract between a doctor and patient that attempted to release the doctor from liability
for his negligence in the performance of medical services. Id. Importantly, the Olson
Court clearly stated that the exceptions to the general rule of express assumption of the
risk were adopted because the general rule does

      not afford a satisfactory solution in a case involving a professional person
      operating in an area of public interest and pursuing a profession subject to
      licensure by the state. The rules that govern tradesmen in the market place
      are of little relevancy in dealing with professional persons who hold
      themselves out as experts and whose practice is regulated by the state.


                                           -5-
Id. at 430. Indeed, a review of relevant Tennessee cases indicates that the exceptions
adopted in Olson have generally been restricted to those situations involving professional
services, such as legal services, medical treatment, and home-inspections. See, e.g.,
Thrasher v. Riverbend Stables, LLC, No. M2008-02698-COA-RM-CV, 2009 WL
275767, at *3 (Tenn. Ct. App. Feb. 5, 2009) (“The application of the [Olson] criteria,
however, is to be limited to situations involving a contract with a professional person,
rather than a tradesman.” (internal quotation marks omitted)); Henderson v. Quest
Expeditions, Inc., 174 S.W.3d 730, 733 (Tenn. Ct. App. 2005), perm. app. denied (Tenn.
Oct. 24, 2005) (“This case is factually different from Olson . . . because the white-water
rafting service offered by defendant is not a ‘professional’ trade, which affects the public
interest.”); Carey v. Merrit, 148 S.W.3d 912, 916 (Tenn. Ct. App. 2004), perm. app.
denied (Tenn. Oct. 11, 2004) (“In general, application of factors used to determine if
exculpatory clause violates public policy is limited to circumstances involving a contract
with a professional, as opposed to a ‘tradesmen in the marketplace.’”); Russell v. Bray,
116 S.W.3d 1, 6 (Tenn. Ct. App. 2003), perm. app. denied (Tenn. Sept. 2, 2003)
(“Application of the Olson criteria should be limited to situations involving a contract
with a professional person, rather than a tradesman.”); Lane-Detman, LLC v. Miller &
Martin, 82 S.W.3d 284, 292 (Tenn. Ct. App. 2002) (“Tennessee courts have found that
contracting parties may not agree to release one party from liability for professional
medical negligence through an exculpatory clause.”); Floyd v. Club Sys. of Tennessee,
No. 01-A-01-9807-CV-00399 , 1999 WL 820610, at *2 (Tenn. Ct. App. 1999), perm.
app. denied (Tenn. Feb. 14, 2000) (“One of the exceptions to this general rule favoring
the freedom to contract involves the situation where a professional person operating in an
area of public interest and pursuing a profession subject to licensure by the state attempts
to contract against his own negligence.”); Hancock v. U-Haul Co. of Tenn., No. 01-A-
01-9801-CC-00001, 1998 WL 850518, *3 (Tenn. Ct. App. Dec. 10, 1998) (“A doctor or
other licensed practitioner cannot contract for immunity from the consequences of
professional negligence.”); Petty v. Privette, 818 S.W.2d, 743, 745 (Tenn. Ct. App. 1989)
(“Because the will at issue purports to protect a professional, i.e., an attorney, we must
first consider the criteria set out by Olson.”); Parton v. Mark Pirtle Oldsmobile-
Cadillac-Isuzu, Inc., 730 S.W.2d 634, 636 (Tenn. Ct. App. 1987), perm. app. denied
(Tenn. May 4, 1987) (“[O]ur Supreme Court has recognized an exception where the party
seeking the protection of the exculpatory provision is a professional person rendering a
service of great importance to the public.”); Teles v. Big Rock Stables, LP, 419
F. Supp. 2d 1003, 1008 (E.D. Tenn. 2006) (holding that horse stables and equine services
are governed by the general rule of assumption of the risk and do not fall under the Olson
exceptions.”). In Russell v. Bray, this Court distinguished “professionals,” who sell their
“expert analysis and opinion,” and tradespersons, who “perform hands-on tasks.”
Russell, 116 S.W.3d 1.

       Mr. Copeland first contends that the trial court erred because its order, granting
Appellee’s motion for summary judgment, does not apply (or even mention) the Olson
factors. While we concede that the trial court does not specifically reference Olson, a
                                          -6-
close reading of its ruling, including the oral ruling that was incorporated, by reference,
into the final order, clearly indicates that the trial court declined to apply Olson based on
its initial finding that the transportation services provided by MedicOne were not
professional services, i.e., medical services. Specifically, the trial court found that the
Agreement “wasn’t [for] professional service. This was a transportation service.” James
Holmes, the driver of the MedicOne wheelchair van used to transport Mr. Copeland to his
doctor’s appointment, stated, in his deposition, that he was not trained as a medical
professional, that he was not authorized to offer any medical assistance, and that he was
simply the driver with no qualification other than a valid driver’s license. In his brief,
Mr. Copeland states that “the driver or ‘Technician’ is operating the van, picking up
medical patients and transporting them to medical appointments, as his way of making a
living. He very much seems to be a professional driver or attendant.” While we concede
that Mr. Holmes made his living driving the MedicOne wheelchair van, this fact
(pursuant to the foregoing case authority) does not, ipso facto, mean that he is a
professional so as to trigger application of the Olson criteria. From the language
employed by the Olson Court, a professional is one who “operat[es] in an area of public
interest,” “pursu[es] a profession subject to licensure by the state,” “holds [himself or
herself] out as [an] expert[],” and engages in a “practice [that] is regulated by the state.”
This is a very narrow definition of “professional,” and the foregoing cases demonstrate
that the definition set out in Olson has not been significantly expanded since the Olson
case was decided. The services provided by MedicOne and Mr. Holmes simply do not
fall within the narrow definition of professional services set out in Olson and its progeny.
The documents that Mr. Copeland signed, supra, clearly state that the services provided
were limited to transportation and that no medical care would be provided by the driver.1
In fact, Mr. Copeland has alleged no medical necessity requiring transportation by
wheelchair van. Mr. Holmes had no professional training other than that required to
operate the wheelchair lift, locate and secure the seatbelts, and drive the van.

       Nonetheless, Mr. Copeland argues that the Tennessee Supreme Court, in
Crawford v. Buckner, 839 S.W.2d 754 (Tenn. 1992), “expressly overruled” the rule that
“the Olson standard was limited to professional service contracts.” In Crawford, a
resident of a Tennessee county that is not covered by the Uniform Residential Landlord
and Tenant Act (“URLTA”) sued her landlord for damages caused by an apartment fire.
Because the URLTA contained a provision barring exculpatory clauses in rental
agreements covered by its scope, the plaintiff argued that the URLTA’s limited

        1
           Mr. Copeland also argues that MedicOne’s wheelchair van services are regulated under the
Tennessee Emergency Medical Services Act, Tenn. Code Ann. §§ 68-140-301, et seq. (“TEMSA”). Mr.
Copeland’s argument is misplaced as the TEMSA clearly states that it “applies to each person providing
emergency medical services within the state.” Tenn. Code Ann. § 68-140-316. It is undisputed that the
van used to transfer Mr. Copeland was not an ambulance. Also, there is no dispute that Appellant was
being transferred for a non-emergent follow-up appointment. Both the Agreement and the Run Report
make it clear that no medical services will be provided to Mr. Copeland. Based on these undisputed facts,
we conclude that the TEMSA is not applicable in this case.
                                                  -7-
applicability denied her equal protection of the laws. The landlord defended that the
plaintiff had signed an exculpatory agreement. In analyzing whether the exculpatory
agreement was enforceable, the Crawford Court discussed this Court’s opinion in
Schratter v. Development Enterprises, Inc., 584 S.W.2d 459 (Tenn. Ct. App. 1979),
stating:

       In the most recent case to consider an exculpatory clause, the Court of
       Appeals, in Schratter v. Development Enterprises, Inc., 584 S.W.2d 459
       (Tenn. App.1979), upheld the enforceability of an exculpatory clause in a
       residential lease under very similar facts to this case. There, a landlord was
       released by the clause from his agent’s negligence which caused a fire in an
       apartment building, resulting in damage to a tenant. The intermediate court
       observed, however, that in Olson we had adopted a test to determine
       whether an exculpatory provision affects the public interest, and that
       several of the enumerated characteristics in the test were present in that
       case. The court also recognized that many states have, by legislative
       enactment or judicial decision, limited or prohibited broad exculpatory
       clauses in residential leases. Id., 584 S.W.2d at 461. Despite the finding
       that some of the public interest criteria were present, the intermediate court
       in Schratter felt constrained to hold that the exculpatory provision in the
       tenant’s lease barred his recovery, because of their belief that this Court
       had limited the Olson standard to professional service contracts.
       Schratter, 584 S.W.2d at 461.

Crawford, 584 S.W.2d at 757 (emphasis added). Relying on the emphasized language,
Appellant contends that the Tennessee Supreme Court “expressly overturned” the
“professional service” requirement for applicability of Olson. We disagree. We do not
read the Crawford opinion to overturn or negate the professional service criterion
discussed in Olson; rather, the Crawford Court merely recognized that, even in the
absence of professional services, if the exculpatory agreement contemplates matters of
great necessity or public policy, a reviewing court may apply the Olson factors. In other
words, the absence of a professional service contract will not, ipso facto, negate
application of Olson. The Crawford Court ultimately declined to enforce the exculpatory
agreement, finding that: (1) “a residential lease concerns a business of a type that is
generally thought suitable for public regulation;” (2) “a residential landlord is engaged in
performing a service of great importance to the public . . . which is often a matter of
practical necessity for some members of the public;” (3) “as a result of the essential
nature of the service and the economic setting of the transaction, a residential landlord
has a decisive advantage in bargaining strength against any member of the public who
seeks its services;” (4) “due to its superior bargaining position, a residential landlord
confronts the public with a standardized adhesion contract of exculpation;” (5) “by
definition a residential lease places the person and the property of the tenant under the
control of the landlord, subject to the risk of carelessness by the landlord and his agents.”
                                             -8-
Crawford, 584 S.W.2d at 757-58. The same is not true in the instant case.

       Here, the trial court specifically held that “the Wheelchair Van Agreement at issue
in this cause is not an adhesion contract,2 especially in light of the fact that the
exculpatory language . . . excludes gross negligence and misconduct on the part of the
defendant . . . .” In its oral ruling, the trial court explained that “[n]othing in the record . .
. supports [a finding] that Mr. Copeland believed he had no option other than to sign the
contract or take this particular method of transportation.” Regardless, Mr. Copeland cites
this Court’s opinion in Wofford v. M.J. Edwards & Sons Funeral Home, Inc., 490
S.W.3d 800 (Tenn. Ct. App. 2015), perm. app. denied (Tenn. May 6, 2016), for the
proposition that, had he refused to sign the Agreement and been denied transportation
services, choosing another provider would have caused delay resulting in a “difficult
choice.” Id. at 814 (citing Buraczynski, 919 S.W.2d at 320). The Wofford plaintiff was
asked to sign an arbitration contract in the middle of planning her father’s funeral. At the
time she was asked to sign the agreement, the funeral home had taken possession of her
father’s body and was preparing for the funeral. In concluding that the arbitration
agreement was one of adhesion, this Court reasoned that, “[t]o ask Ms. Wofford to refuse
to go forward with the funeral services with Edwards at this point [was] akin to asking
her to ‘swap horses in midstream.’” Id. at 816 (footnote omitted). Relying on
Buracynski, the Wofford Court reasoned:

               Edwards asserts that Ms. Wofford has failed to show that she could
       not have obtained the desired services from another funeral home. To
       support this argument, Edwards points out the multiple funeral homes
       named as defendants in this case, none of which required their customers to
       sign arbitration agreements. Additionally, the record shows that Ms.
       Wofford was aware of other funeral homes where she could have obtained
       the desired services.
               From our reading, however, the analysis in Buraczynski rests on one
       critical finding—that the relationship between doctor and patient is unique

       2
          As explained by the Tennessee Supreme Court in Buraczynski v. Eyring, 919 S.W.2d 314, 320
(Tenn. 1996):

       An adhesion contract has been defined as “a standardized contract form offered to
       consumers of goods and services on essentially a “take it or leave it” basis, without
       affording the consumer a realistic opportunity to bargain and under such conditions that
       the consumer cannot obtain the desired product or service except by acquiescing to the
       form of the contract.” Black's Law Dictionary 40 (6th ed. 1990); Broemmer [v. Abortion
       Services of Phoenix, Ltd.,] 840 P.2d [1013,] at 1015 [(Ariz. 1992)]. Professor Henderson
       has observed that “the essence of an adhesion contract is that bargaining positions and
       leverage enable one party ‘to select and control risks assumed under the contract.’” 58
       Va.L.Rev. at 988. Courts generally agree that “[t]he distinctive feature of a contract of
       adhesion is that the weaker party has no realistic choice as to its terms.” Broemmer, 840
P.2d at 1016. . .
                                                 -9-
      and built on trust. See Buraczynski, 919 S.W.2d at 319-320. Indeed, other
      Courts have come to similar conclusions. See Skelton v. Freese Const. Co.,
      No. M2012-01935-COA-R3-CV, 2013 WL 6506937, at *8 (Tenn. Ct. App.
      Dec. 9, 2013) (noting that Buraczynski involved “the physician-patient
      trust relationship”); Pyburn v. Bill Heard Chevrolet, 63 S.W.3d 351, 360
      (Tenn. Ct. App. 2001) (noting that deciding factor in Buraczynski was the
      “peculiar relationship between the parties”). Because of this unique
      relationship and the exigency in which the services may be needed, the
      Buraczynski Court found that it would be problematic for the patient to
      terminate the relationship and seek another medical professional to perform
      the desired services.
              Based upon our reading of Buraczynski, we also conclude that Ms.
      Wofford, like the patient in Buraczynski, would have been faced with a
      difficult decision had she decided to terminate the relationship with
      Edwards. . . . [T]he procurement of funeral services is an emotional
      decision that is unfamiliar to most people. Indeed, the legislative history
      behind the federal regulations governing funeral services recognizes that
      “[a]rranging a funeral plainly involves emotional, religious, and other
      important social considerations” and, like in Buraczynski, is a “unique”
      situation. Trade Regulation Rule; Funeral Industry Practices, 47 FR 42260-
      01.

Wofford, 490 S.W.3d at 815-816. No such “trust relationship,” “emotional decision,” or
“important social consideration” exist in the instant case. Again, the Agreement Mr.
Copeland signed was strictly for non-emergent transportation services. There was no
preexisting relationship of trust between Mr. Copeland and Appellee; Mr. Holmes was
simply the driver who was available at the time Mr. Copeland needed transportation.
Furthermore, there is no evidence that, had Mr. Copeland refused to sign the Agreement,
his decision would have caused any crisis. He could simply have called for other
transportation (e.g., taxi or Uber), or he could have rescheduled his appointment. The
scenario Mr. Copeland faced is simply not akin to the “difficult decision” contemplated
by the plaintiff in Wofford.

       Mr. Copeland raises several other issues, including an argument that the
Agreement was a “three-party contract” between Appellant, MedicOne, and HealthSouth.
As pointed out in Appellee’s brief, in urging this “three-party contract” argument, Mr.
Copeland attempts to “blur the lines between MedicOne and HealthSouth so as to make
MedicOne an arm of the hospital and a provider of medical care” and asserts that “he had
no choice in his transportation to his doctor’s appointment because HealthSouth ‘set up
and arranged’ MedicOne’s wheelchair van.” As discussed in detail above, there is no
proof that Mr. Copeland was receiving medical services, and there is no proof that the
MedicOne vehicle was the only means of transportation available to Mr. Copeland.
Regardless, from our review of the record, Mr. Copeland did not raise the “three-party
                                          - 10 -
contract” argument in the trial court. It is well settled that issues not raised in the trial
court cannot be raised for the first time on appeal. Simpson v. Frontier Cnty. Credit
Union, 810 S.W.2d 147, 153 (Tenn. 1991). Arguments not asserted at trial are deemed
waived on appeal. Devorak v. Patterson, 907 S.W.2d 815, 818 (Tenn. Ct. App. 1995).
Mr. Copeland also raises several other arguments for the first time on appeal. These
arguments include the alleged regulation of Appellee by: (1) Medicare/Medicaid; (2)
Patient Referral Act (a/k/a Stark Law); (3) Health Insurance Portability and
Accountability Act of 1996; (4) Federal health Information Technology for Economic
and Clinical Health Act; (5) Federal Social Security Act; and (6) Tennessee motor
vehicle statutes. Because none of these arguments were raised in the trial court, we
consider them waived on appeal. Any remaining issues are expressly pretermitted in view
of our holdings herein.

                                      V. Conclusion

       For the foregoing reasons, we affirm the order of the trial court. The case is
remanded for such further proceedings as may be necessary and are consistent with this
opinion. Costs of the appeal are assessed to the Appellant, Frederick Copeland and his
surety, for all of which execution may enter if necessary.




                                                    _________________________________
                                                    KENNY ARMSTRONG, JUDGE




                                           - 11 -